Opinion issued May 12, 2011.

 
 
 
 
In The
Court
of Appeals
For The
First
District of Texas
 





















 

NO.  01-09-00756-CV


















 
 

HENNESSEY
MOTORSPORTS, INC. 
AND
JOHN HENNESSEY, Appellants
 
V.
 
JOHN
JUNKERS, 
Appellee
 
 

On
Appeal from the 125th District Court
Harris
County, Texas
Trial
Court Cause No. 2002-47425
 
 

MEMORANDUM
OPINION
 
We informed the parties that if they failed to respond to our
April 27, 2011 order by May 4, 2011, we would presume they have abandoned the
appeal and dismiss it for lack of prosecution. 
Neither party responded to the order. 
We therefore dismiss this appeal for lack of prosecution.  All pending motions are dismissed as moot.
                                                PER CURIAM 
 
Panel consists of Justices Jennings, Bland, and Massengale.